Citation Nr: 1537655	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-26 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for left inguinal hernia, status post repair, with residual scar.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 2005 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for left inguinal hernia, status post repair, with residual scar.

This matter was before the Board in January 2015, at which time it was remanded for further development.  


FINDING OF FACT

The Veteran's left inguinal hernia has not been associated with bulge since his surgery in April 2009; he had occasional dull left groin pain that resolved without treatment and no other residual symptoms or functional limitations have been shown.


CONCLUSION OF LAW

The criteria for an initial compensable rating for left inguinal hernia, status post repair, with residual scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7338 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  Post-service treatment records and reports identified by the Veteran have also been obtained.  Pursuant to the Board's January 2015 remand directives, in a letter dated in April 2015, the RO requested that the appellant identify medical providers whose records had not been associated with the file, and provide the necessary authorization to obtain treatment records.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Additionally, the Veteran was afforded VA examinations in April 2010 and December 2013.  These examinations are adequate for the purposes of the instant matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disabilities.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

As requested in the Board's January 2015 remand directives, the appellant was scheduled for an additional VA examination in June 2015; however he failed to report for the examination.  Where any veteran fails to report for an examination scheduled in connection with a claim for an increase, the claim shall be denied.  See 38 C.F.R. § 3.655(b) (2014).  Also, as a threshold matter, when a veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).

The Veteran here has not supplied good cause for missing or refusing the scheduled examination.  As there is no signed statement from the Veteran withdrawing the claim, the Board will consider the increased rating claim and rate it based on the evidence out of fairness to the Veteran, as he did report to the earlier examinations.

The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating Criteria

The Veteran's service connected left inguinal hernia has been assigned a noncompensable rating under Diagnostic Code 7338, the rating for inguinal hernias.

Pursuant to Diagnostic Code 7338, a small inguinal hernia, reducible, or without true hernia protrusion, is rated noncompensable (0 percent) disabling.  An inguinal hernia that is not operated, but is remediable, is rated noncompensable (0 percent) disabling.  A postoperative recurrent inguinal hernia, readily reducible, and well supported by truss or belt is rated 10 percent disabling.  A small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  A large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7338.

Factual Background

The Veteran was afforded a VA examination in April 2010.  At that time, it was noted that he had undergone open left inguinal hernia repair in April 2009.  The Veteran reported that he had occasional, dull pain in the left groin which was not related to any activity.  When present, the pain resolved without treatment.  It was also reported that the left inguinal bulge that existed before the April 2009 surgical procedure was no longer present.  There were no other symptoms or other functional limitations reported.  Additionally, it was reported that the residual scar was not a source of any symptoms or functional limitation. 

Physical examination revealed a 10 centimeter, horizontal, linear scar in the left inguinal.  The scar was nontender, superficial, without ulceration, skin breakdown, adhering to underlining skin, tenderness or disfigurement.  Bilateral descended testes were normal in size and consistency.  Palpation and inspection of the penis, testicles and spermatic cords were within normal limits.  There was no evidence of hernia, bilaterally.  Th examiner diagnosed left inguinal hernia, status post repair with mild, intermittent discomfort and no significant functional limitation.  It was noted that the Veteran was not under any treatment at the time of the examination.  The examiner also diagnosed left inguinal scar, nontender, non-disfiguring and without limitation.  

In the Veteran's June 2010 notice of disagreement, he reported that he experienced moderate to severe pain on a continual basis. 

In a statement received from the Veteran's wife in August 2010, she reported that the appellant experienced pain following his hernia surgery that would occur when he sat for periods of time, exercised, lay on his side or anytime he lifted anything.  The pain became more frequent 6 to 12 months following the surgery.  She further reported that he took medication for pain without relief.  In an additional statement submitted by the appellant's parents, they reported that the appellant grimaced in pain after rising from a sitting position after being seated for an extended period of time.  Additionally, he frequently adjusted his positon in an attempt to lessen the pain.  They asserted that his condition worsened after surgery.

A private treatment record dated in August 2010 noted a diagnosis of sports hernia, however the private physician noted that there was no hernia observed on either side.

As part of the Veteran's October 2011 substantive appeal (VA Form 9), he provided a copy of his pain journal noting pain during several activities, which included sitting, lying down and walking.  

The Veteran was afforded an additional VA examination in December 2013.  He reported residual pain in the left hernia site that was random and not related to activity or meals.  He also reported having a warm sensation of the left lower extremity that lasted approximately 30 seconds in duration.  He did not take any medications for his condition.  

On physical examination, the examiner noted that there was no hernia detected and no indication for a supporting belt.  It was noted that there was a surgical scar, however it was not painful or unstable and the total area of the scar was not greater than 30 square centimeters.  

Analysis

After a review of the evidence, the Board finds that an initial compensable rating for the Veteran's service-connected left inguinal hernia is not warranted for any portion of the rating period on appeal.  In this regard, the evidence of record demonstrates subjective complaints of pain following the inguinal hernia surgical procedure, however there were no findings of a current left inguinal hernia at the time of the April 2010 or December 2013 VA examinations.  The Board notes that a private physician noted a diagnosis of sports hernia, but determined that a hernia was not present at the time of examination.  The objective medical evidence fails to establish a post-operative recurrent inguinal hernia, readily reducible and well supported by a truss or belt or a small or large postoperative recurrent hernia that was not well supported by a truss or readily reducible.  Thus a compensable rating is not warranted.

The Board has also considered whether a separate compensable rating would be warranted under the rating criteria for scars.  See 38 C.F.R. § 4.118 (2014).
However, upon a review of the evidence, the Board finds that a compensable rating is not warranted for the appellant's scar because the scar is not deep, painful, or unstable.  See April 2010 and December 2013 VA Examination Reports.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an initial compensable rating for left inguinal hernia, status post repair, with residual scar, and the claim must be denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's left inguinal hernia are fully contemplated by the schedular rating criteria. Specifically, the painful left inguinal hernia was contemplated by the noncompensable rating.  The Veteran has not reported any other symptoms.  Therefore, the rating schedule is adequate to evaluate his disability.  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected left inguinal hernia.  Notably, the December 2013 VA examiner noted that the Veteran service-connected left inguinal hernia did not impact his ability to work.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an initial compensable rating for left inguinal hernia, status post repair, with residual scar is denied



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


